DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. The Action is responsive to the Applicant’s Remarks filed 12/01/2021. 
3. Please note claims 1-20 are pending in which claims 1-5, 7-12 and 14-19 are rejected, claims 6, 13, and 20 are objected to and claims 1, 8 and 15 are independent.
Response to Arguments
4. Applicant’s arguments submitted 12/01/2021 with respect to claim(s) 1-20 and concerning rejections made to claims 1-5, 7-12 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.1. Claims 8-10, 1-3 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Waghulde: “AADAPTIVE PREFIX TREE BASED ORDER PARTITIONED DATA STORAGE SYSTEM” (United States Patent Application Publication US 20170212680 A1, filed 2016-12-31 and published 2017-07-27), in view of
Agrawal et al.: “DATABASE KEY COMPRESSION” (United States Patent Application Publication US 20200409915 A1, filed 2019-06-28 and published 2020-12-31, hereafter “Agrawal”).

As per claim 8, Waghulde teaches a computer-implemented method comprising:

each key of the set of keys being associated with a pointer to one or more data blocks of a block-oriented storage device (See [0005], [0075] and [0083], reading and writing data in most of the data stores is based on key value teaches keys being associated with data; the data blocks have key based clustered index and accessing prefix tree index for that non-volatile memory data blocks), 
the set of keys being arranged according to an ordinal key index (See [0054], unlock sorted keys list for write and CAS, “Compare And Swap”, operation for thread safety. operation is performed to update the old index for log-structured keys list to the temporary index value 1708. Here sorted keys list teaches the set of keys being arranged according to an ordinal key index), and 
the set of keys including a start key being first from amongst the set of keys (See [0060], range query is performed similarly by looking up the start key and then key values are sequentially read until the end key of the range); 
defining a hierarchical data structure configured to store the set of keys, the hierarchical data structure including a leaf block (See Fig. 10, [0003], [0013], [0039] and [0059], Key value stores in use today most commonly store their data using Log Structured Merge Tree (LSM) approach; looking up the key in the prefix tree for that slower non-volatile memory NVM1 300 in the memory hierarchy; persisting the 
the leaf block being configured to store a first subset of keys of the set of keys according to the ordinal key index (See Page 9, right column, claim 2, the leaf node stores start key with the location of associated data partition or data block).
Waghulde does not explicitly teach determining whether the first subset of keys is contiguous.
On the other hand, as an analogous art on data storage, Agrawal teaches determining whether the first subset of keys is contiguous (See [0061], determining a number of characters that are contiguously shared between the database key and the reference database key from an initial character position.).
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Agrawal’s teaching with Waghulde reference because Waghulde is dedicated to efficiently storing and retrieving data across memory hierarchy on one or plurality of nodes with help of space optimized prefix tree index, Agrawal is dedicated to database key compression and the combined teaching would have been able to enable Waghulde to further efficiently store and retrieve data across memory hierarchy by data compression.
Waghulde in view of Agrawal further teaches:

determining a set of off sets, each off set the set of off sets corresponding to a key of the first subset of keys (See Waghulde: [0043], partition contains these lists- Sorted list of keys 409, 411, 413: A larger sorted list of keys with value offset. Log-structured keys list 410, 412, 414: A smaller log structured list of keys with value offset. Log-structured list of values 510: Log-structured list of values (value length followed by value); and Agrawal: [0029], a database key 126 is 32-bits of data, 10 bits of which may identify an index block, 12 bits of which may identify a slot offset in that index block, and 10 bits of which may identify the number of shared bytes between database key 126 and the corresponding reference database key 116. In other embodiments, more or less bits may be used than 32 bits.); 
storing first one or more keys of the first subset of keys in the leaf block (See Waghulde: [0043], partition contains these lists- Sorted list of keys 409, 411, 413: A larger sorted list of keys with value offset. Log-structured keys list 410, 412, 414: A smaller log structured list of keys with value offset. Log-structured list of values 510: Log-structured list of values (value length followed by value)), 
the first one or more keys including at least the start key (See Waghulde: [0037] and [0043], prefix tree index keeps the sorted order of the start key of each partition; and partition contains sorted list of keys 409, 411, 413: A larger sorted list of keys with value offset. Log-structured keys list 410, 412, 414: A smaller log-
storing one or more offsets of the set of offsets in the leaf block (See Waghulde: [0085], Further each key in the key index will store its value offset within internal block so that after locating the internal block through block index, value will be looked up directly without scanning the internal block; and Agrawal: [0029], a portion of a database key 126 is 32-bits of data, 10 bits of which may identify an index block, 12 bits of which may identify a slot offset in that index block, and 10 bits of which may identify the number of shared bytes between database key 126 and the corresponding reference database key 116), 
the one or more offsets corresponding to second one or more keys of the first subset of keys (See Waghulde: [0085], Further each key in the key index will store its value offset within internal block so that after locating the internal block through block index, value will be looked up directly without scanning the internal block; and Agrawal: [0029], a portion of a database key 126 is 32-bits of data, 10 bits of which may identify an index block, 12 bits of which may identify a slot offset in that index block, and 10 bits of which may identify the number of shared bytes between database key 126 and the corresponding reference database key 116).

As per claim 9, Waghulde in view of Agrawal teaches the computer-implemented method of claim 8, wherein determining the set of offsets further 

As per claim 10, Waghulde in view of Agrawal teaches the computer-implemented method of claim 9, wherein each particular offset of the one or more offsets are stored: 
as a partial keys corresponding to the difference between the start key and a subsequent key of the first subset of keys in the leaf block subsequent to the start key, according to the ordinal key index (See Waghulde: [0036], [0085], and Page 9, right column, claim 2, traversing the prefix tree comparing the data key with the start key and each key in the key index will store its value offset within internal block so that after locating the internal block through block index, value will be 
As per claims 1-3, the claims recite a file system, comprising:
one or more processors (See Waghulde: Page 8, claim 1, a plurality of processes executing on a plurality of processors); and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors, cause the one or more processors to (See Waghulde: Abstract, computer programming encoded on a computer storage medium to) perform operations including the steps as recited in the claims 8-10, respectively, and rejected above under 35 U.S.C. § 103 as being unpatentable over Waghulde in view of Agrawal. 
Therefore, claims 1-3 are rejected along the same rationale that rejected claims 8-10, respectively.

As per claims 15-17, the claims recite a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a processing apparatus (See Waghulde: Abstract, computer to perform operations  including the steps as recited in the claims 8-10, respectively, and rejected above under 35 U.S.C. § 103 as being unpatentable over Fu in view Waghulde in view of Agrawal. 
Therefore, claims 15-17 are rejected along the same rationale that rejected claims 8-10, respectively.

5.2. Claims 11-12, 4-5 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Waghulde in view of Agrawal, as applied to claims 8-10 above and further in view of
Kaushik: “FLASH OPTIMIZED COLUMNAR DATA LAYOUT AND DATA ACCESS ALGORITHMS FOR BIG DATA QUERY ENGINES” (United States Patent Application Publication US 20150363167 A1, filed 2014-06-16 and published 2015-12-17).

As per claim 11, Waghulde in view of Agrawal does not explicitly teach the computer-implemented method of claim l, wherein the operation of compressing the first subset of the set of keys further comprises determining that each offset of the set of offsets has a same size.
However, Kaushik teaches the computer-implemented method of claim l, wherein the operation of compressing the first subset of the set of keys further 
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Kaushik’s teaching with Waghulde in view of Agrawal reference because Waghulde is dedicated to efficiently storing and retrieving data across memory hierarchy on one or plurality of nodes with help of space optimized prefix tree index, Agrawal is dedicated to database key compression, Kaushik is dedicated to flash-optimized data layout and data access algorithms used during query processing and the combined teaching would have been able to enable Waghulde in view of Agrawal to efficiently utilize of storage by storing the same offsets to s same corresponding unique data value in the same the projection column dictionary column without a duplication.
Waghulde in view of Agrawal, and further in view of Kaushik further teaches:
Waghulde: [0036], [0085], and Page 9, right column, claim 2, traversing the prefix tree comparing the data key with the start key and each key in the key index will store its value offset within internal block so that after locating the internal block through block index, value will be looked up directly without scanning the internal block; the leaf node stores start key with the location of associated data partition or data block), 
the one offset of the one or more offsets indicating the offset for each key of the first subset of keys is the same size and is based on the ordinal key index (See Kaushik: Figs. 4A-4C, [0121]-[0122], storing in the lookup structure indexes (in another case a same size and a same offset) for individual row positions having a same unique data value in the given projection column, such that the individual row positions are read without having to read all row positions in the given projection 

As per claim 12, Waghulde in view of Agrawal, and further in view of Kaushik teaches the computer-implemented method of claim 11, wherein the ordinal key index and the one offset of the one or more offsets implicitly represent each key of the third subset of keys (See Waghulde: [0085], each key in the key index will store its value offset within internal block so that after locating the internal block through block index, value will be looked up directly without scanning the internal block thereby saving significant amount of cpu utilization).

As per claims 4-5, the claims recite a file system, comprising:
one or more processors (See Waghulde: Page 8, claim 1,  a plurality of processes executing on a plurality of processors); and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors, cause the one or more processors to (See Waghulde: Abstract, computer programming encoded on a computer storage medium to) perform operations including the steps as recited in the claims 11-12, respectively, and  § 103 as being unpatentable over Waghulde in view of Agrawal, and further in view of Kaushik. 
Therefore, claims 4-5 are rejected along the same rationale that rejected claims 11-12, respectively.

As per claims 18-19, the claims recite a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, including instructions configured to cause a processing apparatus (See Waghulde: Abstract, computer programming encoded on a computer storage medium) to perform operations  including the steps as recited in the claims 11-12, respectively, and rejected above under 35 U.S.C. § 103 as being unpatentable over Fu in view Waghulde in view of Agrawal, and further in view of Kaushik. 
Therefore, claims 18-19 are rejected along the same rationale that rejected claims 11-12, respectively.

5.3. Claims 14 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Waghulde in view of Agrawal, as applied to claims 8-10 above and further in view of 
Jain et al.: “EFFICIENT DEDUPLICATION FOR STORAGE SYSTEMS” (United States Patent Application Publication US 20180253255 A1, filed December 4, 2017 and published September 6, 2018, hereafter “Jain”).

As per claim 14, Waghulde in view of Agrawal does not explicitly teach the computer-implemented method of claim 8, wherein the hierarchical data structure is a B+Tree, wherein each key of the subset of the set of keys represents a file offset of a file.
However, Jain teaches the computer-implemented method of claim 8, wherein the hierarchical data structure is a B+Tree, wherein each key of the subset of the set of keys represents a file offset of a file (See Fig. 7 and [0067], file 700 is represented as a hierarchy/tree (e.g., a B+tree) of nodes. The top node of the hierarchy is referred to as the "root node" and the nodes at the bottom of the hierarchy are referred to as "leaf nodes.").
It would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to combine Jain’s teaching with Waghulde in view of Agrawal reference because Jain is dedicated to efficient deduplication for storage systems, Waghulde is dedicated to efficiently storing and retrieving data across memory hierarchy on one or plurality of nodes with help of space optimized prefix tree index, Agrawal is dedicated to database key compression, and the combined teaching would have been able to enable Waghulde 
Waghulde in view of Agrawal and further in view of Jain further teaches:
wherein the B+Tree is used to store a file layout tree representing the file (See Jain: [0067], Each leaf node, such as leaf node 702, comprises at least a logical " offset" field associated with the file and a "block metadata record index" field.).

As per claim 7, the claim recites a file system, comprising:
one or more processors (See Waghulde: Page 8, claim 1,  a plurality of processes executing on a plurality of processors); and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more processors, cause the one or more processors to (See Waghulde: Abstract, computer programming encoded on a computer storage medium to) perform operations including the steps as recited in the claim 14, and rejected above under 35 U.S.C. § 103 as being unpatentable over Waghulde in view of Agrawal, and further in view of Jain. 
Therefore, claim7 is rejected along the same rationale that rejected claim 14.
Allowable Subject Matter
6. Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
References
7.1. The prior art made of record: 
   G. U.S. Patent Application Publication US-20170212680-A1.
   H. U.S. Patent Application Publication US-20200409915-A1.
   C. U.S. Patent Application Publication US-20180253255-A1.
    I. U.S. Patent Application Publication US-20150363167-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
   A. U.S. Patent Application Publication US-20210224240-A1.
   B. U.S. Patent Application Publication US-20130034309-A1.
   D. U.S. Patent Application Publication US-20150331619-A1.
   E. U.S. Patent Application Publication US-20050165850-A1.
   F. U.S. Patent Application Publication US-20170177447-A1.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
7.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156

February 11, 2022